UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )                  10-cv-530 (RCL)
                                                  )
KELLOGG BROWN & ROOT                              )
SERVICES, INC.,                                   )
                                                  )
                       Defendant.                 )
                                                  )

                                             ORDER

       On August 31, 2012, this Court resolved several discovery disputes. U.S. v. Kellogg,

Brown & Root Servs., Inc., __ F.R.D. __, 2012 WL 3776708 (D.D.C. 2012) (ECF Nos. 116,

117). That Opinion indicated that defendant Kellogg, Brown & Root (“KBR”) is entitled to

limited discovery on force protection matters relating to the parties’ LOGCAP III agreement.

U.S. v. KBR, 2012 WL 3776708 at *10–*12. The Court ordered the parties to meet and confer,

over the following thirty days, to discuss the scope and schedule for this additional production.

See id. at *18. The Court ordered the parties, after these thirty days, to apprise the Court of their

progress and ask for an extension if necessary. Id.

       Those thirty days have passed, and the parties submitted a Joint Status Report in

Response to Court Order of August 31, 2012. Oct. 1, 2012, ECF No. 124. The Report states:

“The parties are continuing to meet and confer regarding these and other issues and respectfully

request the Court to permit the parties an additional week – i.e., until Tuesday, October 9, 2012 –

to conclude their discussions and apprise the Court of their proposals for future proceedings in

this action.” Id.
       The Court will grant the parties’ request for additional time.     Therefore, the Court

ORDERS:

       The parties shall on or before October 9, 2012 apprise the Court of their progress in

resolving the remaining discovery issues. A joint Status Update, filed electronically with the

Court, will suffice. If the parties come to a compromise, they shall inform the Court of the

agreement struck and propose a schedule for accomplishing the additional discovery. If the

parties cannot come to an agreement, they may ask the Court for additional time or ask the Court

enter an Order to Compel.

       IT IS SO ORDERED

       Signed by Royce C. Lamberth, Chief Judge, on October 1, 2012.




                                               2